Title: To Benjamin Franklin from Richard Bache, 14 October 1770
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Philada. 14th: October 1770.
I did myself the pleasure of writing you a few Lines the other day per packet. Mr. Thomas Hopkinson has strongly sollicited to be the Bearer of a few Lines, and tho’ I am conscious that any Introduction of him from me to you, will have but little Weight, yet I cannot help complying with his Request. I must at the same time trouble you with the inclosed Letter for my Mother, which you will be pleased to forward per first post. I am with due Respect Dear Sir Your Affectionate Son
Richd Bache
 
Addressed: To / Benjamin Franklin Esqr. / London. / per favor Mr. / Thos: Hopkinson.
